FILED
                            NOT FOR PUBLICATION                             NOV 23 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30052

               Plaintiff - Appellee,             D.C. No. 4:14-cr-06027-EFS

 v.
                                                 MEMORANDUM*
RAMON CONTRERAS-FLORES,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Ramon Contreras-Flores appeals from the district court’s judgment and

challenges his guilty-plea conviction and the 30-month sentence for being an alien

found in the United States after deportation, in violation of 8 U.S.C. § 1326. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Contreras-Flores first contends that his conviction under Washington

Revised Code § 69.50.401 for delivery of methamphetamine is not a categorical

drug trafficking offense, thereby making his underlying deportation order invalid.

As Contreras-Flores concedes, his argument is foreclosed by our decision in

United States v. Burgos-Ortega, 777 F.3d 1047, 1052-55 (9th Cir.), cert. denied,

135 S. Ct. 2848 (2015).

      Next, Contreras-Flores asserts that the district court erred by failing to

explain adequately its decision to grant a one-level downward adjustment to his

base offense level, but still impose a sentence within the original Guidelines range.

We review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and find none. The district court sufficiently explained its

reasons for imposing the sentence, highlighting the need for deterrence and

protection of the public. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.

2008) (en banc).

      Contreras-Flores finally claims that his sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing Contreras-

Flores’ sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The within-

Guidelines sentence is substantively reasonable in light of the applicable 18 U.S.C.




                                          2                                        15-30052
§ 3553(a) sentencing factors and the totality of the circumstances. See Gall, 552
U.S. at 51.

      AFFIRMED.




                                         3                                   15-30052